Benedict, J.
In ibis case tho following facts appoár: Tlie canal-boat Orville Bean was employed in coaling tbc steam-ship Ponca. The latter vessel was at the time lying in a slip, and the canal-boat along-side. When the canal-boat was nearly discharged, she was hauled by the steamer to a position where she lay wedged in between the side of tlie steamer and other boats in the slip, and there slie was left until the tide fell. When the tide fell, the steamer took the bottom and careened over towards and upon the canal-boat, whereby the canal-boat was crushed between the boat on the outside of her and the steamer. In tho condition of the slip it was not possiblo for tlie canal-boat to extricate herself from the position whore she had been placed by thoso in charge of the steamer. The liability of the steamer to careen over when tho tide fell, was known to those in charge of the steamer. Upon these facts the steam-ship must be held responsible for the injury done to the canal-boat. When those in charge of the steamer, for their own convenience, hauled the canal-boat into a position where she was in danger of being injured by the careening of the steam-ship when the tide fell, and from which, the canal-boat could not extricate herself, the obligation to remove her from that position before tho tide fell attached to those in charge of the steam-ship. That obligation not having been discharged, the steam-ship is liable for the damages that resulted.
Let a decree be entered in favor of tho libelants, with an order of reference to ascertain the amount.

 Reported by R. D. & Wyllys Benedict, of the New York bar.